Case 7:17-cv-07615-CS Document 24 Filed 02/11/19 Page 1 of 1

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

 

NEW YORK REGIONAL OFFICE Nancy A. BROWN
200 VESEY STREET, SUITE 400 TELEPHONE: (212) 336-1023
NEW YORK, NY 10281-1022 EMAIL: BROWNN@SEC.GOV

February 11, 2019
VIA Email and ECF

Hon. Cathy Seibel

United States District Judge

United States District Court
for the Southern District of New York

The Hon. Charles L. Brieant Jr. Federal Building
and United States Courthouse

300 Quarropas Street

White Plains, NY 10601-4150

Re: SEC v. Scronic;
No. 17 Civ. 7615 (CS)

Dear Judge Seibel:

We represent the Plaintiff, Securities and Exchange Commission (“Commission”), in this
action.

Enclosed for the Court’s consideration is a proposed Final Judgment on consent which
fully resolves the Commission’s claims in this action against Defendant Scronic. As the Court
will note, the Final Judgment incorporates the previously entered injunctions sought by the
Commission (DE 14). The Final Judgment also reflects the Commission’s determination to
deem satisfied Scronic’s obligations for disgorgement and prejudgment interest by the restitution
and forfeiture orders entered in the parallel criminal case, United States v. Scronic, No. 18 Cr.
00043 (CS) (S.D.N.Y.). Additionally, the Commission has determined to forgo seeking a
monetary penalty against Defendant in light of the criminal sentence of incarceration imposed by
the Court. Ifthe proposed Final Judgment is acceptable to the Court, we respectfully request that
it be entered together with the Consent.

Respectfully submitted,

A
Uy eg it

Nancy A. Brown

cc; Michael Scronic (via USPS overnight)
